418 So.2d 388 (1982)
Charles POLK, Appellant,
v.
STATE of Florida, Appellee.
No. AH-478.
District Court of Appeal of Florida, First District.
August 18, 1982.
P. Douglas Brinkmeyer, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., David P. Gauldin, Asst. Atty. Gen., for appellee.
*389 WENTWORTH, Judge.
After appellant's probation was revoked, he was sentenced to two years' imprisonment. The only error raised in this appeal is the failure of the trial judge to allow 87 days of credit for time already spent in jail as required by § 921.161, Florida Statutes. The state does not contest the fact of the alleged error, only the method by which it is raised.
Although a sentencing error may be remedied by the trial court pursuant to a Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief, it may also be raised by way of direct appeal. See Calhoun v. State, 403 So.2d 1082 (Fla. 1st DCA 1981); Gonzalez v. State, 392 So.2d 334 (Fla. 3d DCA 1981). Therefore, the cause is remanded with directions that the trial court give appellant the appropriate jail time credit on his sentence.
BOOTH and WIGGINTON, JJ., concur.